PD-0038-15
                                                                               COURT OF CRIMINAL APPEALS

JANUARY 15, 2015                       PD-0038-15                                               AUSTIN, TEXAS
                                                                             Transmitted 1/8/2015 10:07:30 AM
                                                                               Accepted 1/15/2015 5:03:32 PM
                                        No. 07-13-00422-CR                                       ABEL ACOSTA
                                                                                                         CLERK
     GABRIEL LUNA                                 §      IN THE COURT OF APPEALS
                                                  §
     V.                                           §      OF THE SEVENTH SUPREME
                                                  §
     STATE OF TEXAS                               §      JUDICIAL DISTRICT

                   MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S
                       PETITION FOR DISCRETIONARY REVIEW

     TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

              COMES NOW the Appellant, by and through his counsel, David Crook, and files

     this motion for an extension of 30 days or the maximum amount of time possible in

     which to file his Petition for Discretionary Review in the above-referenced appeal. In

     support of this motion, Appellant would show the Court the following:

                                                  I.

              On December 10, 2014, the Seventh Court of Appeals, in Appellate No. 07-13-

     00422-CR, styled Gabriel Luna v. the State of Texas, affirmed the judgment of the Court

     below.

                                                  II.

              The present deadline for filing Appellant’s Petition for Discretionary Review is

     January 9, 2015. The Appellant has not requested any extensions with regard to his

     P.D.R. prior to this request.

                                                  III.

              Appellant's request for an extension is based upon the following facts: Counsel

     has been spending some time in Shreveport, Louisiana, as Counsel’s 87-year old mother

     requires some attention to her affairs regarding her increasing hearing and vision

     problems.
                                            Prayer
        WHEREFORE, appellant prays that the Court grant this motion and extend the
deadline for filing the Appellant’s Petition for Discretionary Review in Appellate No. 07-
13-00422-CR to Monday, February 9, 2015.
                                                              Respectfully submitted,

                                                              Crook & Jordan

                                                              By: /s/David Crook
                                                              David M. Crook
                                                              PO Box 94590
                                                              Lubbock, TX 79493
                                                              (806) 744-2082
                                                              SBN: 05109530
                                                              Telephone: (806) 744-2082
                                                              Fax: (806) 744-2083
                                                              dcrook@nts-online.net
                                                              Attorney for Appellant


                        CERTIFICATE OF SERVICE

      This is to certify that a copy of the above-entitled and numbered motion has been
served on Jeff Ford, attorney for the state, by e-mail, on this the 8th day of January, 2015.

                                                         /s/David Crook
                                                         DAVID CROOK




Appellant’s M.Xtn.PDR                                                                       2